

EXHIBIT 10.19



Confidential information in this First Amendment to Amended and Restated
Receivables Purchase Agreement has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a Confidential Treatment Request


FIRST AMENDMENT
TO
AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
THIS FIRST AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT (the
“Amendment”), dated as of September 25, 2013, is entered into among Swift
Receivables Company II, LLC (the “Seller”), Swift Transportation Services, LLC
(the “Servicer”), the Conduit Purchasers party hereto, the Related Committed
Purchasers party hereto, the Purchaser Agents party hereto, the LC Participants
party hereto and PNC Bank, National Association, as LC Bank and as administrator
(the “Administrator”). All capitalized terms used herein and not defined herein
shall have the meanings set forth in the hereinafter defined Purchase Agreement.
WITNESSETH:
Whereas, the Seller, Servicer, the Conduit Purchasers from time to time party
thereto, the Related Committed Purchasers from time to time party thereto, the
Purchaser Agents from time to time party thereto, the LC Participants from time
to time party thereto and the Administrator have heretofore executed and
delivered an Amended and Restated Receivables Purchase Agreement dated as of
June 14, 2013 (as amended, supplemented or otherwise modified through the date
hereof, the “Purchase Agreement”); and
Whereas, the parties hereto desire to amend the Purchase Agreement as provided
herein;
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree that the Purchase
Agreement shall be and is hereby amended as follows:
Section 1.    The Purchase Agreement is hereby amended as follows:
1.1.    Section 1.14 is hereby amended and restated in its entirety and as so
amended shall read as follows:
Section 1.14    Requirements For Issuance of Letters of Credit. The Seller (i)
shall authorize and direct the LC Bank to name the Seller, any Originator or any
Affiliate of an Originator as the “Applicant” or “Account Party” of each Letter
of Credit, and (ii) if an Originator or Affiliate is named as the “Applicant”
(an “Applicant”), (A) shall have received an executed reimbursement agreement
from such Applicant pursuant to which such Applicant shall have agreed to
reimburse Seller for any drawing on such Letter of Credit on the applicable
Drawing Date, and (B) in connection with such reimbursement agreement, shall
have received a fronting fee for arranging such Letter of Credit in an

3447376.01.12.doc
3605383

--------------------------------------------------------------------------------



EXHIBIT 10.19



amount not less than 0.10% of the face amount of such Letter of Credit.
1.2.    The definitions “Credit and Collection Policy”, “LIBOR Market Index
Rate” and “Purchaser Group” appearing in Exhibit I of the Purchase Agreement are
hereby amended and restated in their respective entireties and as so amended
shall read as follows:
“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of each Originator and
of Swift in effect on the date of this Agreement and described in Schedule I to
this Agreement, as modified in compliance with this Agreement; provided,
however, that from the First Amendment Effective Date to and including January
15, 2014 and solely with respect to Receivables originated by Central, the term
Credit and Collection Policy shall mean the Central Credit and Collection
Policy.
“LIBOR Market Index Rate” means, for any day, the one-month Eurodollar Rate for
U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page or any other
page that may replace such page from time to time for the purpose of displaying
offered rates of leading banks for London interbank deposits in United States
dollars, as of 11:00 a.m. (London time) on such date, or if such day is not a
Business Day, then the immediately preceding Business Day (or if not so
reported, then as determined by the Administrator from another recognized source
for interbank quotation), in each case, changing when and as such rate changes.
“Purchaser Group” means, (a) for any Conduit Purchaser, such Conduit Purchaser,
its Related Committed Purchaser, its related Purchaser Agent, its related LC
Participants and any other related Conduit Purchasers with the same Related
Committed Purchaser as such Conduit Purchaser, (b) with respect to the Wells
Fargo Purchaser Group, Wells’ roles as Related Committed Purchaser, Purchaser
Agent and LC Participant, or (c) with respect to the PNC Bank Purchaser Group,
PNC’s roles as Related Committed Purchaser, Purchaser Agent and LC Bank.
1.3.    Exhibit I of the Purchase Agreement is hereby further amended by
inserting the following new defined terms in the appropriate alphabetical
sequence:
“Central” means Central Refrigerated Service, Inc., a Nebraska corporation.

 
2
First Amendment to Amended and Restated Receivables Purchase Agreement

--------------------------------------------------------------------------------



EXHIBIT 10.19



“Central Credit and Collection Policy” means those receivables credit and
collection policies and procedures that represent the current policies and
procedures of Central as of the First Amendment Effective Date with respect to
the collection of receivables and extensions of credit to Obligors on
Receivables that are originated by Central.
“First Amendment Effective Date” means September 25, 2013.
1.4.    Exhibit IV, Section 1(m) of the Purchase Agreement is hereby amended and
restated in its entirety and as so amended shall read as follows:
(m)    Restricted Payments. (i) Except pursuant to clause (ii) and (iii) below,
the Seller will not: (A) purchase or redeem any shares of its membership
interests, (B) declare or pay any dividend or set aside any funds for any such
purpose, (C) other than Company Notes, prepay, purchase or redeem any Debt, (D)
other than in connection with the issuance of Letters of Credit as contemplated
in Section 1.12 hereof and draws under, and reimbursements of, such Letters of
Credit, lend or advance any funds or (E) other than Company Notes, repay any
loans or advances to, for or from any of its Affiliates (the amounts described
in clauses (A) through (E) being referred to as “Restricted Payments”).
1.5.    Schedule II to the Purchase Agreement is hereby amended and restated in
its entirety and as so amended shall read as set forth on Schedule II attached
hereto and made a part hereof.
Section 2.    This Amendment shall become effective on the date that each of the
following shall have been satisfied:
(a)    the Administrator shall have received counterparts hereof executed by the
Seller, the Servicer, each Purchaser and the Administrator;
(b)    the Parent shall have executed and delivered to the Administrator an
acknowledgment and consent;
(c)    the Administrator shall have received a duly executed copy of the Second
Amended and Restated Fee Letter;
(d)    the Administrator shall have received copies of: (i) the resolutions of
the board of directors or board of managers of the Seller authorizing the
execution, delivery and performance by the Seller, such Originator and the
Servicer, as the case may be, of this Amendment and the other Transaction
Documents to which it is a party; (ii) all

 
3
First Amendment to Amended and Restated Receivables Purchase Agreement

--------------------------------------------------------------------------------



EXHIBIT 10.19



documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Amendment and the other Transaction
Documents; and (iii) the organizational documents of the Seller certified by the
Secretary or Assistant Secretary of the Seller and, in the case of good standing
certificates and certificate of formation or similar documents, the applicable
secretary of state;
(e)    the Administrator shall have received the duly executed Joinder Agreement
of Central Refrigerated Service, Inc., a Nebraska corporation (the “New
Originator”) to the Sale Agreement together with:
(i)    a copy of the New Originator’s Credit and Collection Policy;
(ii)     a certificate of the Secretary or Assistant Secretary of the New
Originator certifying (A) the resolutions of the board of directors or board of
managers of the New Originator authorizing the execution, delivery and
performance by the New Originator of the Sale Agreement and the other
Transaction Documents to which it is a party; (B) the names and true signatures
of the officers authorized on the New Originator’s behalf to sign the
Transaction Documents to be executed and delivered by it; and (C) the
organizational documents of the New Originator;
(iii)    Good standing certificates, certificates of qualification, certificate
of formation or similar documents, certified by the Secretary of State of
Nebraska and each jurisdiction where the New Originator conducts a substantial
amount of business;
(iii)    UCC, tax and judgment lien searches against the New Originator;
(iv)    UCC financing statements naming the New Originator as seller/debtor,
Seller as buyer/assignor and Administrator as secured party/total assignee; and
(v)    all consents from and authorizations by any Persons and all waivers and
amendments to existing credit facilities necessary in connection with the Sale
Agreement;
(f)    the Administrator shall have received favorable opinions of legal counsel
to the Seller and New Originator regarding corporate matters, enforceability,
perfection, nonconsolidation and true sale, each in form and substance
reasonably satisfactory to the Administrator;
(g)    the Administrator shall have received the duly executed Lock-Box
Agreements or account addition letters to Lock-Box Agreements with respect to
the Lock-Boxes to the extent not previously received and executed;

 
4
First Amendment to Amended and Restated Receivables Purchase Agreement

--------------------------------------------------------------------------------



EXHIBIT 10.19



(h)    the Administrator shall have received such other agreements, instruments,
documents, certificates, and opinions as the Administrator may reasonably
request.
Section 3.    To induce the Administrator and the Purchasers to enter into this
Amendment, the Seller and Servicer represent and warrant to the Administrator
and the Purchasers that: (a) the representations and warranties contained in the
Transaction Documents, are true and correct in all material respects as of the
date hereof with the same effect as though made on the date hereof (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date); (b) no Termination Event or
Unmatured Termination Event exists; (c) this Amendment has been duly authorized
by all necessary corporate proceedings and duly executed and delivered by each
of the Seller and the Servicer, and the Purchase Agreement, as amended by this
Amendment, and each of the other Transaction Documents are the legal, valid and
binding obligations of the Seller and the Servicer, enforceable against the
Seller and the Servicer in accordance with their respective terms, except as
enforceability may be limited by bankruptcy, insolvency or other similar laws of
general application affecting the enforcement of creditors’ rights or by general
principles of equity; and (d) no consent, approval, authorization, order,
registration or qualification with any governmental authority is required for,
and in the absence of which would adversely effect, the legal and valid
execution and delivery or performance by the Seller or the Servicer of this
Amendment or the performance by the Seller or the Servicer of the Purchase
Agreement, as amended by this Amendment, or any other Transaction Document to
which they are a party.
Section 4.    This Amendment may be executed in any number of counterparts and
by the different parties on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Amendment.
Section 5.    Except as specifically provided above, the Purchase Agreement and
the other Transaction Documents shall remain in full force and effect and are
hereby ratified and confirmed in all respects. The execution, delivery, and
effectiveness of this Amendment shall not operate as a waiver of any right,
power, or remedy of any Administrator or any Purchaser under the Purchase
Agreement or any of the other Transaction Documents, nor constitute a waiver or
modification of any provision of any of the other Transaction Documents. All
defined terms used herein and not defined herein shall have the same meaning
herein as in the Purchase Agreement. The Seller agrees to pay on demand all
costs and expenses (including reasonable fees and expenses of counsel) of or
incurred by the Administrator and each Purchaser Administrator in connection
with the negotiation, preparation, execution and delivery of this Amendment.
Section 6.    This Amendment and the rights and obligations of the parties
hereunder shall be construed in accordance with and be governed by the law of
the State of New York.



 
5
First Amendment to Amended and Restated Receivables Purchase Agreement

--------------------------------------------------------------------------------



EXHIBIT 10.19



In Witness Whereof, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.
Swift Receivables Company II, LLC, as Seller
By:
/s/ Virginia Henkels

Name: Virginia Henkels
Title: Treasurer
Swift Transportation Services, LLC, as Servicer
By:
/s/ Virginia Henkels

Name: Virginia Henkels
Title: Treasurer
PNC Bank, National Association, as Purchaser Agent for the PNC Bank Purchaser
Group
By:
/s/ Robyn A. Reeher

Name: Robyn A. Reeher
Title: Vice President
PNC Bank, National Association,
as a Related Committed Purchaser
By:
/s/ Robyn A. Reeher

Name: Robyn A. Reeher
Title: Vice President























 
S- 1
First Amendment to Amended and Restated Receivables Purchase Agreement

--------------------------------------------------------------------------------



EXHIBIT 10.19



PNC Bank, National Association, as the LC Bank
By:
/s/ Robyn A. Reeher

Name: Robyn A. Reeher
Title: Vice President


Wells Fargo Bank, National Association, as Purchaser Agent for the Wells Fargo
Purchaser Group
By:
/s/ Elizabeth R. Wagner

Name: Elizabeth R. Wagner
Title: Vice President

































































 
S- 2
First Amendment to Amended and Restated Receivables Purchase Agreement

--------------------------------------------------------------------------------



EXHIBIT 10.19



Wells Fargo Bank, National Association, as a Related Committed Purchaser
By:
/s/ Elizabeth R. Wagner

Name: Elizabeth R. Wagner
Title: Vice President


Wells Fargo Bank, National Association, as a LC Participant
By:
/s/ Elizabeth R. Wagner

Name: Elizabeth R. Wagner
Title: Vice President


PNC Bank, National Association, as Administrator
By:
/s/ Robyn A. Reeher

Name: Robyn A. Reeher
Title: Vice President









































 
S- 3
First Amendment to Amended and Restated Receivables Purchase Agreement

--------------------------------------------------------------------------------



EXHIBIT 10.19





CITIBANK, N.A., as Purchaser Agent for the Citibank Purchaser Group




By:
/s/ Steffen Lunde

Name: Steffen Lunde
Title: Vice President


CITIBANK, N.A., as a Related Committed Purchaser and as a LC Participant




By:
/s/ Steffen Lunde

Name: Steffen Lunde
Title: Vice President


CAFCO, LLC, as Conduit Purchaser


By: Citibank, N.A., as Attorney-in-fact




By:
/s/ Steffen Lunde

Name: Steffen Lunde
Title: Vice President


CHARTA, LLC, as Conduit Purchaser


By: Citibank, N.A., as Attorney-in-fact




By:
/s/ Steffen Lunde

Name: Steffen Lunde
Title: Vice President


CIESCO, LLC, as Conduit Purchaser


By: Citibank, N.A., as Attorney-in-fact




By:
/s/ Steffen Lunde

Name: Steffen Lunde
Title: Vice President











 
S- 4
First Amendment to Amended and Restated Receivables Purchase Agreement

--------------------------------------------------------------------------------



EXHIBIT 10.19



CRC FUNDING, LLC, as Conduit Purchaser


By: Citibank, N.A., as Attorney-in-fact




By:
/s/ Steffen Lunde

Name: Steffen Lunde
Title: Vice President











 
S- 5
First Amendment to Amended and Restated Receivables Purchase Agreement

--------------------------------------------------------------------------------



EXHIBIT 10.19



SCHEDULE II
LOCK-BOX BANKS AND LOCK-BOX ACCOUNTS


BANK
LOCK-BOX
ADDRESS AND NO.
BANK ACCOUNT NO.
PNC Bank, National Association
[*]


[*]
PNC Bank, National Association
[*]


[*]


PNC Bank, National Association
[*]


[*]


PNC Bank, National Association
[*]


[*]



























































* Confidential information on this page has been omitted and filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Request. 

